Leach, C. J.,
dissenting. The majority opinion appears to be predicated on the fact that the court, in fixing March 28, 1977, as the trial date, utilized “a form” which '‘indicated that because of the crowded conditions of the court docket, the instant cause could not be heard within the time provisions mandated by R. C. 2945.71.”
If this were all the record reflected, such would bring this cause under the holding in State v. Wentworth (1978), 54 Ohio St. 2d 171, wherein this court held that such an entry “without further explication of such reasons appearing in the record, is insufficient to extend the R. C. 2945.71(B)(2) time limitation for trial as a ‘reasonable continuance granted other than upon the accused’s own motion’ pursuant to R. C. 2945.72(H).”
The record herein discloses that after the filing of the jury demand the trial court, at the pre-trial conference on September 30, directed both counsel to go to the assignment commissioner’s office where they were told that March 28, 1977, was the earliest date the case could he set for jury trial. The record also discloses that the at*432torney who was then counsel for appellant made no objections at that time. At the hearing on the motion to dismiss, defense counsel stated:
“At that particular time, as is the usual procedure, I was asked to sign one of those forms and as my usual procedure, I refused. The Assignment Commissioner then comes hack to the Court and gets that particular form filled out.
“I think by my not actually signing that, that that is in effect to show my objection. I don’t have to stand there and object and come back to the Court and put it on record. I submit that the case is out of time.”
Where, as here, it is necessary to consult the assignment commissioner for available dates for jury trial, I would conclude that “further explication of such reason” for the assignment of the case to a date subsequent to the 90-day period does appear in the record, within the purview of Wentworth.
Moreover, within the rule of law announced by this court in State v. Lee (1976), 48 Ohio St. 2d 208, I would conclude that “the reasonableness of the extension is [further] satisfactorily evidenced by the failure of * * # [defendant’s counsel] to object.” I do not believe that the enforcement of the “speedy trial” provisions of the Ohio Revised Code requires the judge to carefully note that the entry brought to him by the assignment commissioner fixing the trial date has not been signed by defense counsel, and having so ascertained, proceed to perfect a record as to the backlog of cases assigned for jury trial by testimony of the assignment commissioner, or otherwise, in order to prove the truthfulness of the recitation of facts on the entry. The signature on the entry — even if it was a “form entry” to that effect — should be given full credence absent a showing of why it should not prevail.
Herbert, J., concurs in the foregoing dissenting opinion.